                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MELISSA HOPFINGER,

                          Plaintiff,

    v.                                                Case No. 18-cv-1523-NJR-MAB

    CITY OF NASHVILLE, ILLINOIS,
    BRIAN FLETCHER, ERIK ROLF, JOSH
    FARK, SUE FINKE, TERRY
    KOZUSZEK, DOUG HARGEN, KELLY
    SHERIDAN, and DENNIS
    KELLERMAN,

                          Defendants.


                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Pending before the Court is a Motion to Dismiss Count IV of Plaintiff’s First

Amended Complaint filed by Defendant Brian Fletcher (Doc. 24) and a Partial Motion to

Dismiss Plaintiff’s First Amended Complaint for Failure to State a Claim filed by

Defendants City of Nashville, Illinois, Erik Rolf, Josh Fark, Sue Finke, Terry Kozuszek,

Doug Hargen, Kelly Sheridan, and Dennis Kellerman (Doc. 29). Both motions are

opposed by Plaintiff Melissa Hopfinger (“Hopfinger”) (Docs. 35, 36).

                             FACTUAL & PROCEDURAL BACKGROUND

         Hopfinger initiated this lawsuit on August 21, 2018 (Doc. 1), and she filed her First

Amended Complaint on October 30, 2018 1 (Doc. 17). Hopfinger is a former employee of



1Gregory Hopfinger, Melissa Hopfinger’s husband, brought a separate employment discrimination action
against City of Nashville, Illinois, and Brian Fletcher on February 12, 2018. Gregory Hopfinger v. City of
Nashville, Illinois, et al., 3:18-CV-257-NJR-DGW. Upon Defendant City of Nashville’s Joint Motion to

                                             Page 1 of 13
Defendant City of Nashville, Illinois (“the City”), where she worked as an administrative

assistant for the Police Department (Id. at ¶¶ 1, 4). At the time of the events at issue,

Defendant Erik Rolf was the mayor of the City, Defendant Brian Fletcher was the Chief

of Police, and Defendants Josh Fark, Sue Finke, Terry Kozuszek, Doug Hargen, Kelly

Sheridan, and Dennis Kellerman were members of the Nashville, Illinois City Council (Id.

at ¶¶ 5-7).

       Hopfinger alleges that in July 2017 she had a serious health condition that required

her to undergo a hysterectomy (Id. at ¶ 13). Before having surgery, she notified her

supervisors: Police Chief Brian Fletcher and Greg Hopfinger, who is also her husband

(Id. at ¶¶ 14-15). Greg Hopfinger notified the City’s mayor and other City officials,

including City Clerk Teressa Kurwicki (Id. at ¶ 17).

       On July 17, 2017, Hopfinger underwent a hysterectomy (Id. at ¶ 16). She continued

to work from home while on leave for part of the time (Id. at ¶ 19). Following her surgery,

Hopfinger’s doctor determined that she needed continued bed rest (Id. at ¶ 20). Greg

Hopfinger notified Fletcher and Kurwicki about the ordered bed rest (Id. at ¶ 21). On

August 29, 2017, Hopfinger was released to return to work (Id. at ¶ 22). When she

returned the following day, the mayor told her the City was eliminating her position (Id.

at ¶ 23). On September 1, 2017, Hopfinger was informed in writing that she was

terminated as an employee of the City (Id. at ¶ 24).

       Hopfinger alleges that at the time she was discharged, she was an eligible

employee under the Family and Medical Leave Act of 1993 (“FMLA”), 29 U.S.C.


Consolidate Cases (Doc. 32), the Court consolidated this case with Gregory Hopfinger’s case for purposes
of discovery only (Doc. 33).

                                            Page 2 of 13
§ 2612(a)(1)(D) (Id. at ¶ 25). Under the FMLA, 28 U.S.C. § 2614(a)(1), Hopfinger asserts

the City was required to but failed to restore her to her position (Id. at ¶ 26). Hopfinger

further claims that Defendants discharged her because of her association with her

husband, who was fired on August 22, 2017, for opposing certain conduct by Fletcher (Id.

at ¶¶ 42-43). Based on these actions, Hopfinger brings seven claims:

         Count I:     FMLA Interference against the City of Nashville, Illinois;

         Count II:    FMLA Retaliation against the City of Nashville, Illinois;

         Count III:   Breach of Contract against the City of Nashville, Illinois;

         Count IV:    First Amendment Association against the City of Nashville, Illinois,
                      Brian Fletcher, Erik Rolf, Josh Fark, Sue Finke, Terry Kozuszek, Doug
                      Hargen, Kelly Sheridan, and Dennis Kellerman;

         Count V:     First Amendment Retaliation against the City of Nashville, Illinois,
                      Brian Fletcher, Erik Rolf, Josh Fark, Sue Finke, Terry Kozuszek, Doug
                      Hargen, Kelly Sheridan, and Dennis Kellerman;

         Count VI:    Illinois Whistleblower Act against the City of Nashville, Illinois; and

         Count VII:   Retaliatory Discharge against the City of Nashville, Illinois.

(Id. at ¶¶ 8-74).

         On November 21, 2018, Defendant Fletcher filed a motion to dismiss Count IV of

the First Amended Complaint, in which Hopfinger alleges a First Amendment

Association claim against him (Doc. 24). Fletcher first argues that Count IV fails to

plausibly suggest that he denied Hopfinger the right to associate with her husband

(Doc. 25 at p. 3). Second, Fletcher asserts that he is entitled to qualified immunity (Id. at

p. 6) because the law is not clearly established that the termination of an employee under

the facts asserted constitutes a deprivation of the right to freedom of association (Id. at

p. 7).

                                       Page 3 of 13
        Defendants the City, Rolf, Fark, Finke, Kozuszek, Hargen, Sheridan, and

Kellerman also filed a motion to dismiss on November 21, 2018 (Doc. 29). These

Defendants seek to dismiss Counts III, IV, and V of the First Amended Complaint (Id. at

¶¶ 3-5). Defendants argue that the breach of contract claim in Count III must be dismissed

because the statutory remedies under the FMLA are exclusive (Id. at ¶ 3). Second,

Defendants assert that Count IV must be dismissed because Hopfinger’s freedom of

association claim is a due process claim, and the First Amended Complaint fails to state

a plausible claim for such relief. Defendants also contend that they are entitled to

qualified immunity on this claim (Id. at ¶ 4). Finally, Defendants argue that Count V must

be dismissed as to the City because Hopfinger is essentially reframing her FMLA claim

as a civil rights action brought under 42 U.S.C. § 1983, and she fails to state a claim for

that relief (Id. at ¶ 5).

                                      LEGAL STANDARD

        Defendants move to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure. In ruling on a motion to dismiss for failure to state a claim upon which relief

can be granted under Rule 12(b)(6), the court must determine whether the complaint

includes “enough factual information to state a claim to relief that is plausible on its face”

and raise a right to relief above the speculative level. Camasta v. Jos. A. Bank Clothiers, Inc.,

761 F.3d 732, 736 (7th Cir. 2014) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007)).

        The Court of Appeals for the Seventh Circuit has clarified that, even after Twombly,

courts must still approach Rule 12(b)(6) motions by construing the complaint in the light

most favorable to the non-moving party, accepting as true all well-pleaded facts alleged,

                                         Page 4 of 13
and drawing all possible inferences in the non-moving party’s favor. Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009), cert denied, 668 U.S. 1148 (2010) (quoting Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008)).

                                          ANALYSIS

    I.       Motion to Dismiss Count IV filed by Defendant Fletcher

         In Count IV, Hopfinger brings a First Amendment Association claim against all

Defendants. Specifically, she alleges that she was discharged because of her husband’s

exercise of free speech, that is, opposing the Police Chief’s unlawful conduct to City

officials.

         Fletcher argues that Count IV is not a First Amendment claim, and it should

instead be brought under the due process clause of the Fourteenth Amendment (Doc. 25

at p. 4), citing Montgomery v. Steganiak, 410 F.3d 933, 937 (7th Cir. 2005) (Doc. 25 at p. 4).

Fletcher further argues that the conduct alleged fails to meet the “shocks the conscience”

standard that applies to due process cases involving the liberty interest of intimate

association, such as this one (Id. at pp. 4-5). Hopfinger responds that her claim is properly

brought under the First Amendment, and the “shocks the conscience” standard is

inapplicable to this case (Doc. 35, p. 3). Specifically, Hopfinger argues that Montgomery

differs in that a property interest claim was raised in that case, and the “shocks the

conscience” standard was applied only to that claim (Id.).

         In Montgomery, the Seventh Circuit noted that the Supreme Court has recognized

two distinct forms of constitutionally protected free association. Id. (citing Roberts v.

United States Jaycees, 468 U.S. 609, 617-18 (1984)). The freedom of expressive association

“arises from the First Amendment and ensures the right to associate for the purpose of

                                        Page 5 of 13
engaging in activities protected by the First Amendment.” Id. (internal quotation marks

omitted). The freedom of intimate association ensures “the right to enter into and

maintain certain human relationships” and is “protected by the due process clause” of

the Fourteenth Amendment. Id. (internal quotation marks omitted).

       Hopfinger cites cases from the Second, Sixth, and Eleventh circuits to argue that

the First Amendment protects freedom of intimate association: Adler v. Pataki, 185 F.3d

35, 42 (2d Cir. 1995) (“[W]e think a spouse’s claim that adverse action was taken solely

against that spouse in retaliation for conduct of the other spouse should be analyzed as a

claimed violation of a First Amendment right of intimate association.”); Adkins v. Board of

Educ., 982 F.2d 952, 955 (6th Cir. 1993) (upholding claim that denial of continued

employment because school superintendent’s dislike of employee’s husband violated her

First Amendment right of intimate association); and McCabe v. Sharrett, 12 F.3d 1558 (11th

Cir. 1994) (Doc. 35 at pp. 4-5).

       Notably, in Adler, the Second Circuit recognized that it has not been

“authoritatively determined” whether the source of the intimate association right is

grounded in the First Amendment or the due process clause of the Fourteenth

Amendment. Adler, 185 F.3d at 42.

       Most importantly, the Seventh Circuit has consistently distinguished the two types

of free associations and held that the right of intimate association is protected by the due

process clause of the Fourteenth Amendment. See Montgomery, 410 F.3d at 937; Christensen

v. County of Boone, 483 F.3d 454, 463 (7th Cir. 2007) (examining a couple’s right to

intimately associate with one another under the lens of the Fourteenth Amendment, not

the First Amendment). In Norman-Nunnery v. Madison Area Technical College, the Seventh

                                       Page 6 of 13
Circuit acknowledged that the Second Circuit has applied the First Amendment to a

similar intimate association claim, but ultimately declined to do so because the plaintiff’s

claim in that case failed for lack of evidence. Norman-Nunnery v. Madison Area Technical

College, 625 F.3d 422, 433 (7th Cir. 2010).

       Other district courts within the Seventh Circuit have applied the law stated in

Montgomery to claims similar to this one and found that they fail to state a First

Amendment claim. See, e.g., Wesley v. South Bend Community School Corp., Case No. 3:19-

cv-0003-PPS-MGG, 2019 WL 5579159, at *3-4 (N.D. Ind. Oct. 29, 2019) (finding that the

plaintiff’s claim that the defendant retaliated against him because of the expressive

conduct of his family members arose under the Fourteenth Amendment, not the First

Amendment); see, e.g., Allen v. City of Moline, Case No. 4:17-cv-04066-JES-JEH, 2017 WL

5617060, at *3 (C.D. Ill. Nov. 21, 2017) (finding that the plaintiff’s claim that supporting

his wife resulted in retaliation against him arose under the Fourteenth Amendment, not

the First Amendment); Rojas v. Dominick, Case No. 08 C 5913, 2011 WL 2292315, at *3

(N.D. Ill. June 8, 2011) (finding that the plaintiff’s claim that the defendants terminated

him because of the statements and/or political positions taken by either his wife or his

wife’s family arose under the due process clause, not the First Amendment). Thus, the

Court agrees with Fletcher that this claim should have been brought under the Fourteenth

Amendment, not the First Amendment. Nonetheless, the Seventh Circuit has held that a

“complaint need not identify a legal theory, and specifying an incorrect theory is not

fatal.” Bartholet v. Reishauer A.G. (Zurich), 953 F.2d 1073, 1078 (7th Cir. 1992).

       Fletcher next argues that the claim should be dismissed because it fails to rise to

the level of conduct that “shocks the conscience.” The Court agrees that this standard

                                        Page 7 of 13
should apply. “The right to due process is violated when a state actor abuses his office to

directly and substantially interfere with a liberty interest, and the nature of the

interferences ‘shocks the conscience.’” Presley v. Board of School Directors of Rankin School

District No. 98, No. 14-cv-1055, 2014 WL 1468087, at *2 (C.D. Ill. Apr. 15, 2014) (citing

Christensen, 483 F.3d at 464). Conduct shocks the conscience when it violates “the

decencies of civilized conduct” or was “so ‘brutal’ and ‘offensive’ that it did not comport

with traditional ideas of fair play and decency.” County of Sacramento v. Lewis, 523 U.S.

833, 846-847 (1998); Breithaupt v. Abram, 352 U.S. 432, 435 (1957).

          The Court has considered the cases cited by Fletcher and agrees that the allegations

of the First Amended Complaint fail to rise to the conscience-shocking standard. Notably,

Hopfinger fails to point to any case law showing otherwise. Moreover, at least one other

district court within this circuit has found that similar conduct failed to “come close to

rising to the level of shocking the conscience.” Wesley, 2019 WL 5579159, at *6.

Accordingly, the Court grants Fletcher’s Motion to Dismiss Count IV. 2

    II.      Motion to Dismiss filed by Defendants the City, Rolf, Fark, Finke, Kozuszek,
             Hargen, Sheridan, and Kellerman

          Defendants the City of Nashville, Rolf, Fark, Finke, Kozuszek, Hargen, Sheridan,

and Kellerman (collectively, “Defendants”) seek to dismiss Counts III, IV, and V of the

First Amended Complaint for failure to state a claim (Doc. 29 at ¶¶ 3-5).

          A. Breach of Contract Claim against the City of Nashville (Count III)

          In Count III, Hopfinger brings a breach of contract claim against the City of




2
 Because Hopfinger fails to state a claim for a constitutional violation under Count IV, the Court need not
address the question of qualified immunity.

                                             Page 8 of 13
Nashville. Specifically, the City of Nashville Employee Handbook provides:

       An employee is allowed a total of 12 weeks off—whether that time is paid
       or unpaid—for FMLA reasons during any 12 month time period. The 12
       month FMLA period will begin on the employee’s first day of FMLA leave.

(Doc. 17, p. 8; Doc. 17-2, p. 1). Hopfinger alleges that the City of Nashville breached this

provision of the contract when her employment was terminated (Doc. 17, p. 8).

       Defendants argue that, given that Hopfinger has alleged a federal statutory claim

under the FMLA in Counts I and II of her First Amended Complaint, Count III fails to

state a claim because the statutory remedies under the FMLA are exclusive, and recovery

under a state law theory of breach of contract is duplicative (Id. at ¶ 3). Defendants cite

three cases in support of their argument: Alvarez v. Hi-Temp Inc., 2004 WL 603489, at *5

(N.D. Ill. Mar. 24, 2004); New v. Belk Stores, 2000 U.S. Dist. LEXIS 23522, at *8 (D.S.C. Oct. 5,

2000); and Desrochers v. Hilton Hotels Corp., 28 F. Supp. 2d 693, 695 (D. Mass. 1998) (Doc. 30

at p. 3). Hopfinger argues that the facts and legal claims of these cases differ from her

case, and thus, these cases are not applicable to her breach of contract claim (Doc. 36 at

pp. 2-4).

       In Alvarez, a district court in the Northern District of Illinois held a claim for

negligent supervision was premised on the violation of a right created by the FMLA, and

was barred under the doctrine of conflict preemption. Id. at * 3. The courts in New and

Desrochers found that a state law claim would be duplicative and thus be preempted

where plaintiff sought to vindicate rights under the FMLA. New, 2000 U.S. Dist. LEXIS

23522, at *8; Desrochers, 28 F. Supp. 2d at 694. Although these decisions by other federal

district courts are persuasive, unfortunately, none of these decisions provides binding

precedent.

                                         Page 9 of 13
       In deciding whether a state law claim of breach of contract is preempted by the

FMLA, this Court examines the text of the statute to determine if it is the “clear and

manifest purpose of Congress” to preempt an area of state law. CSX Transp. v. Easterwood,

507 U.S. 658, 664 (1993). Congressional intent is the “ultimate touchstone” guiding

preemption analysis. Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41, 45 (1987). “Congress may

so completely pre-empt a particular area that any civil complaint raising this select group

of claims is necessarily federal in character.” Metro. Life Ins. Co. v. Taylor, 481 U.S. 58, 63-

64 (1987). If the statute contains an express preemption clause, the statutory construction

should focus on the plain meaning of the clause as the best evidence of Congress’s

preemptive intent. CSX Transp., 507 U.S. at 664; see also Cipollone v. Liggett Group, Inc., 505

U.S. 504, 517 (1992).

       No provision of the FMLA evinces an intent by Congress that the FMLA

interference and retaliation claims should be the exclusive province of the federal courts.

In fact, the plain language of Section 2651(b) provides: “Nothing in this Act…shall be

construed to supersede any provision of any State or local law that provides greater

family or medical leave rights than the rights established by this Act.” FMLA, 29 U.S.C.

§ 2651(b). Further, the Supreme Court has recognized complete preemption in only three

federal statutes: (1) Section 301 of the Labor Management Relations Act, 29 U.S.C. § 185;

(2) Section 1132 of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001

et seq.; and (3) Sections 85 and 86 of the National Bank Act, 12 U.S.C. § 21 et seq. See

Beneficial Nat’l Bank v. Anderson, 539 U.S. 1, 7-11 (2003).

       Additionally, although the Seventh Circuit has not yet thoroughly reviewed the

precise issue of whether the plain language of the FMLA completely preempts state law,

                                        Page 10 of 13
on appeal, it did acknowledge both a violation of the FMLA claim and a breach of contract

claim in an FMLA retaliation case. See Wink v. Miller Compressing Co., 845 F.3d 821 (7th

Cir. 2017).

       Overall, Defendants have not cited to any binding Seventh Circuit case law

indicating that the breach of contract claim should be dismissed as duplicative. Absent

such authority, the Court will not dismiss the claim at this stage of the case. Accordingly,

the Court denies Defendants’ Motion to Dismiss Count III.

       B. First Amendment Association Claim (Count IV)

       Defendants also assert that Count IV should be dismissed because Hopfinger’s

freedom of association claim is a due process claim, and the First Amended Complaint

fails to state a plausible claim for such relief (Doc. 29 at ¶ 4). Defendants also contend that

they are entitled to qualified immunity on this claim (Id.). The Court has already

discussed this argument in Section I above, as it was raised by Defendant Fletcher. For

the reasons set forth above, the Court grants Defendants’ Motion to Dismiss Count IV.

       C. First Amendment Retaliation Claim against the City (Count V)

       Finally, Defendants argue that Count V must be dismissed because Hopfinger is

essentially reframing her FMLA claim as a civil rights action brought under 42 U.S.C.

§ 1983, but she fails to state a claim for that relief (Doc. 29 at ¶ 5). Relying on Clay v. City

of Chicago, Dep’t of Health, No. 96 C 3684, 1996 WL 613164, at *2 (N.D. Ill. Oct. 22, 1996),

Defendants assert that 42 U.S.C. § 1983 is not available to enforce violations of federal

statutes that otherwise have comprehensive enforcement schemes (Doc. 30 at p. 5).

       Hopfinger responds that her First Amendment retaliation claim is separate from

her FMLA claims because she alleges that Defendants fired her in violation of the First

                                        Page 11 of 13
Amendment for speaking out about matters of public concern (Doc. 36 at pp. 7-8).

Specifically, she alleges that she was fired because she complained to the Illinois Law

Enforcement Training Standards Board that Fletcher falsified some documents, and she

complained to the mayor that Fletcher was failing to provide sufficient information to

account properly for his absences (Doc. 17, pp. 12-13).

       In Clay, the defendants moved to dismiss the plaintiff’s Section 1983 claims for

violations of the FMLA and ADA on the basis that Section 1983 is not available to enforce

violations of federal statutes that otherwise have comprehensive enforcements schemes.

Clay, 1996 WL 613164, at *2. The Court noted that the plaintiff conceded the issue and

dismissed those Section 1983 claims. Id. In Jolliffe, another district court similarly

concluded that the FMLA provides a comprehensive enforcement scheme which

forecloses a Section 1983 claim because the injuries to which the FMLA applies are

narrowly drawn, and the remedies provided fully cover those injuries. See Jolliffe v.

Mitchell, 971 F. Supp. 1039, 1045 (W.D. Va. 1997). The court specifically noted, however,

that the section 1983 claim was based on the FMLA violation. See Jolliffe, 971 F. Supp. at 1044

(emphasis added).

       Here, Hopfinger’s FMLA claims are based on her sick leave and subsequent

discharge in violation of FMLA Sections 2612(a)(1)(D) and 2614(a)(1). In her FMLA

retaliation claim, she specifically alleges that Defendant Nashville refused to allow her to

return to work in retaliation for the exercise of her rights under the FMLA. Hopfinger’s

Section 1983 claim, however, is based on a violation of her First Amendment right to

speak on matters of public concern. Specifically, as an independent basis for this claim,

Hopfinger alleges that she was fired because she complained to the Illinois Law

                                       Page 12 of 13
Enforcement Training Standards Board that Fletcher falsified some documents, and she

complained to the mayor that Fletcher was failing to provide sufficient information to

account properly for his absences. After reviewing the parties’ limited arguments on this

issue, the Court finds that Hopfinger is entitled to bring a Section 1983 First Amendment

Retaliation claim in addition to her FMLA claims. Therefore, the Court denies

Defendants’ motion to dismiss Count V.

                                     CONCLUSION

      For the reasons set forth above, the Court GRANTS the Motion to Dismiss Count

IV filed by Defendant Fletcher (Docs. 24 and 25). The Court also GRANTS in part and

DENIES in part the Partial Motion to Dismiss filed by Defendants the City, Rolf, Fark,

Finke, Kozuszek, Hargen, Sheridan, and Kellerman (Docs. 29 and 30). The motion

(Docs. 29 and 30) is granted as to Count IV and denied as to Counts III and V. Count IV

of Plaintiff’s First Amended Complaint is DISMISSED with prejudice.

      IT IS SO ORDERED.

      DATED: December 2, 2019


                                               ____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                     Page 13 of 13
